THIRD DIVISION
                              DILLARD, P. J.,
                           GOBEIL and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  February 25, 2020




In the Court of Appeals of Georgia
 A19A2328. IN THE INTEREST OF L. K., CHILDREN et al.

      DILLARD, Presiding Judge.

      David Keller appeals from the juvenile court’s order finding that his minor

children—La. K. and Lo. K.—are dependent. Specifically, Keller argues the court

erred in concluding there was clear and convincing evidence to support a finding that

he failed to protect and properly supervise the children. Because we agree that the

juvenile court was not presented with clear and convincing evidence of dependency,

we reverse.
      Viewed in the light most favorable to the juvenile court’s judgment,1 the record

shows that in January 2019, petitions for dependency were filed with reference to La.

K. and Lo. K , alleging that the children’s mother suffered from “an unrehabilitated

addiction to illegal drugs which significantly impairs her ability to provide adequate

care, control, and supervision for the children.”2 The petitions further alleged that the

children’s father “suffers from an addiction to illegal drugs,” and was then on

probation following a conviction for possession of methamphetamine.

      The juvenile court subsequently issued a protective order as to the children’s

mother, ordering that she have no unsupervised contact with the children and undergo

drug and alcohol treatment. Then, on March 5, 2019, the Department of Children and

Family Services (“DFCS”) amended its petition for dependency as to the children’s

father, alleging that Keller “failed to protect the children by leaving [them] in the care

of the mother despite being aware of the mother’s active addiction to illegal drugs”




      1
        See, e.g., In the Interest of R. D., 346 Ga. App. 257, 259 (1) (816 SE2d 132)
(2018) (“On appeal from an order finding a child to be a dependent child, we review
the juvenile court’s finding of dependency in the light most favorable to the lower
court’s judgment to determine whether any rational trier of fact could have found by
clear and convincing evidence that the child is dependent.” (punctuation omitted)).
      2
          The mother is not a party to this appeal.

                                            2
and “failed to provide adequate supervision for the children by leaving the children

in the care of the mother while he works.”

      On March 29, 2019, following the hearing on the petition, the juvenile court

issued a protective order as to Keller, ordering that he “[e]nsure the mother has no

unsupervised contact with the children.” Then, on April 28, 2019, nunc pro tunc to

the hearing conducted on March 29, 2019, the court issued its “Order of Adjudication

as to the Father and Disposition as to the Mother.” In doing so, the court summarized

the testimony it received at the hearing and ultimately concluded that the children

were dependent as a result of their mother’s ongoing substance abuse (although their

father was not doing so). The court further found that the children were dependent

because they were abused or neglected, and that the father “actually knew or should

have known the mother was using drugs prior to January of 2019.” The court also

determined that, despite this knowledge, the father “continued to leave the children

in the mother’s care, while he went to work,” and that he was “unwilling or unable

to involve other adults to supervise the children while he is working.” As a result, the

court concluded that the “causes of dependency as to the father are a failure to protect

the children and a failure to provide adequate supervision.”



                                           3
      Ultimately, as to Keller, the juvenile court ordered that the children could

remain in the home with him under the protective order issued following the hearing,

noting that it expected “a request for a dependency removal order if any of the terms

of the protective order are violated by the parents.” The court further ordered that the

mother’s protective order remain in effect and she was not to live in the home or have

unsupervised visitation with the children, Additionally, the court ruled that, as to

Keller, it would “consider what steps the father takes between now and the next

hearing to provide adequate supervision for the children in making [a] final

disposition determination.” Finally, the court also ordered that a disposition hearing

for Keller be conducted on April 19, 2019.3

      On May 23, 2019, the juvenile court issued an “Emergency Modification of

Disposition Order” as to Keller after he appeared at a DFCS office without an

appointment on May 17, 2019, and “exhibited extremely bizarre and aggressive


      3
         The appellate record does not contain a transcript from any hearing on April
19, 2019, but it does include an “acknowledgment of future hearings notice” dated
April 19, 2019, and signed by the DFCS case manager, attorney for DFCS, guardian
ad litem, mother’s attorney, mother, Keller’s attorney, and Keller. This notice reflects
that a disposition hearing would be held on May 10, 2019. The appellate record also
does not contain a transcript from any hearing on May 10, 2019. Nevertheless, the
relevant order on appeal was issued by the trial court on April 28, 2019, nunc pro
tunc to March 29, 2019.

                                           4
behavior and had to be asked to calm down.” According to the order, Keller was

ultimately referred for an assessment and was, at that time, hospitalized in order to

receive mental-health treatment. As a result, he was unable to supervise or care for

the children, and the mother requested that they be placed in foster care and informed

DFCS of several violent physical altercations that had recently taken place with

Keller. Based upon these and other facts, the court concluded that “continuation of

the children in the home of the father . . . is contrary to their welfare,” and that

removal would be in their best interests. But prior to issuance of the May 23, 2019

order, on April 30, 2019, Keller filed a notice of appeal to the order finding the

children dependent. It is this initial dependency order that Keller challenges on

appeal.

      When analyzing an appeal from an order finding a child to be dependent, we

review the juvenile court’s finding of dependency “in the light most favorable to the

lower court’s judgment to determine whether any rational trier of fact could have

found by clear and convincing evidence that the child is dependent.”4 And in making

      4
        In the Interest of T. Y., 350 Ga. App. 553, 558 (829 SE2d 808) (2019); accord
In the Interest of R. D., 346 Ga. App. at 259 (1); In the Interest of S. C. S., 336 Ga.
App. 236, 244 (784 SE2d 83) (2016). The Juvenile Code was “substantially revised
in 2013.” In the Interest of M. F., 298 Ga. 138, 140 (1) n.4 (780 SE2d 291) (2015).
Importantly, the former Juvenile Code “authorized a juvenile court to award custody

                                          5
this determination, we neither weigh the evidence nor judge the credibility of the

witnesses, but instead defer to the factual findings made by the juvenile court, bearing

in mind that it must “consider and protect the welfare of a child whose well-being is

threatened.”5 With these guiding principles in mind, we turn to Keller’s sole

enumeration of error.

      As detailed supra, in its order of adjudication as to Keller, the juvenile court

found that the children were dependent because they were abused or neglected by

their mother, and that Keller “actually knew or should have known the mother was

using drugs prior to January of 2019.” And despite this knowledge, Keller continued

to “leave the children in the mother’s care, while he went to work,” and was


to the Department of any minor child shown to be ‘deprived.’” In the Interest of S. C.
S., 336 Ga. App. at 244 n.4. But the current Juvenile Code “uses the word ‘dependent’
in lieu of ‘deprived[.]’” Id. In this case, DFCS filed its initial complaint in 2019, such
that the new Juvenile Code applies. See OCGA § 15-11-16 (a) (3) (providing that a
proceeding under the new Juvenile Code “may be commenced . . . by the filing of a
complaint or a petition as provided in Article[ ] 3 . . . of [the new Juvenile Code],”
which governs dependency proceedings); In the Interest of M. F., 298 Ga. at 140 (1)
n.4 (noting that the new Juvenile Code applies to proceedings commenced on or after
January 1, 2014). Nonetheless, given the similarities between the definition of a
“deprived child” and that of a “dependent child,” we find that “our previous decisions
addressing the deprivation of a child are relevant to appeals involving the dependency
of a child.” In the Interest of S. C. S., 336 Ga. App. at 244 n.4.
      5
        In the Interest of T. Y., 350 Ga. App. at 558 (punctuation omitted); accord In
the Interest of S. C. S., 336 Ga. App. at 245.

                                            6
“unwilling or unable to involve other adults to supervise the children while he is

working.” Accordingly, the court found the “causes of dependency as to the father are

a failure to protect the children and a failure to provide adequate supervision.” On

appeal, Keller argues that the trial court was not presented with clear and convincing

evidence that he knew or should have known about the mother’s continued drug use

or that he failed to act properly with regard to his children’s welfare.

      At the hearing on the dependency petition, the trial court heard testimony from

a law-enforcement officer who responded to the parents’ home two or three times.

One such call was made in December 2018, due to a concern that the mother might

be suicidal. When the officer arrived, the mother appeared to be under the influence

of opioids.

      Keller was at the house on this occasion and was “highly upset” over the

mother’s condition and his concern for the children. The mother told the officer that

she was returning home with the children after being at a family member’s house.

And during this visit, the officer observed Keller changing one of the children’s

diaper, which appeared to have “multiple bowel movements inside.” Keller then

expressed concern over the mother’s well-being and her ability to care for the

children, and he told the officer that the mother abused opioids and heroin.

                                          7
      Using Keller’s phone, the officer contacted DFCS. But the officer testified that,

in his opinion, the children were being adequately cared for by their father on that

particular day. The officer observed that the condition of the family’s home was

“average” to “slightly above average,” and he considered that, “[f]or having two

toddlers[,] it was adequately cleaned.” The officer spoke with Keller about finding

a support network to provide childcare or daycare while he worked. Thus, at the end

of his visit, the officer’s concerns were about the children’s mother, not Keller, and

he felt comfortable leaving the children in Keller’s care after the mother was

transported to a hospital for evaluation.

      Keller testified at the hearing and admitted that he last used methamphetamine

approximately one year prior and that he stopped using after being incarcerated. Since

his release, Keller had been working a 9 to 5 schedule doing mechanic work. But in

the last week or so, he stopped working so that he could concentrate on being home

more with the children and focus on doing his “own type of employment at the

house.” Keller also testified that, when he was working, the children stayed at home

with their mother.

      According to Keller, his wife entered a drug detox program in January 2019,

and he did not believe that she had been using drugs since that time because he had

                                            8
not observed her using drugs or any behaviors associated with drug use. And prior to

her entry into the detox program, Keller called law enforcement two times regarding

the mother’s drug use—once in October 2018, and again in December 2018. He

called police in October after seeing his wife preparing to smoke crack, which he had

never seen her do before. As a result of that call, officers found Keller holding the

crack pipe, and he was told to leave the home for a few days while his wife and a

friend watched the children.

      Then, Keller called law enforcement in December 2018, to report that his wife

was making suicidal statements. But his primary concern at that time was that his wife

arrived home with the children after driving while under the influence of drugs.

According to Keller, he had not seen her use drugs or be under the influence between

the call to law enforcement in October and this occasion. Thus, Keller testified that

he was surprised when his wife arrived home with the children in the car while

intoxicated because she had been sober when she left with them only a few hours

before. He repeatedly testified that his wife had been “doing good” and “had been

sober.”

      When asked if, looking back, he questioned his decision to leave the children

with their mother, Keller responded that, “[a]t the time[,] it really wasn’t up for option

                                            9
because [he] had to have a job[.]” Indeed, it was undisputed that Keller had been

enrolled in a program that required 90 days of employment, but he had recently

completed this program and was no longer required to work a 9 to 5 job. Instead, he

could now work from home, selling vehicle parts and doing mechanic work while

watching his children.

      Keller admitted that he lied to the DFCS case manager about the children being

enrolled in daycare, but he explained that the $1,000-a-month cost had been

unaffordable, and it was his intention to watch the children while his wife went back

to work. He agreed that, if his wife recently failed a drug test, she needed to enter

additional drug-rehabilitation treatment and perhaps be subject to random screening

to “keep her honest.” But he testified that since January 2019, he believed that his

wife had been sober. And upon learning that his wife failed her most recent drug

screen, Keller speculated that she used drugs at night while he was asleep, because

he had been unaware that she was still using.

      Keller further testified that his wife was “a very good mother,” their home was

“pretty much always spotless,” and the children rarely needed anything. Thus, he had

“no issues leaving them with her while [he] was at work[.]” He expressed hesitation

over leaving his children with anyone else, but said that he trusted his wife and that,

                                          10
“[o]ther than the drug use[,] it’s good.” He denied that his wife had been left alone

with the children since he had been working from home.

      Next, the children’s mother testified that she never used drugs with Keller, she

last used oxycodone several years ago, and she had not used heroin since January

2019. But according to her, she only used heroin twice a year and was not “really a

heroin addict,” though she previously used oxycodone more frequently. The mother

admitted that she had a problem with addiction and needed additional treatment, but

she denied using crack. She also denied being under the influence when Keller called

law enforcement in December 2018, though she admitted to using in January 2019,

just prior to entering the detox program. She further denied any recent drug use and

could not explain why a recently conducted screening was positive for heroin

metabolites, again saying that she had not used drugs since January 2019.

      The children’s mother also testified that, since the court issued its protective

order, Keller had been present with her and the children and would even take a

monitor with him when working outside. She also agreed that the children were no

longer in daycare because the cost was unaffordable. She further testified that on the

occasions she used heroin, Keller did not know about it.



                                         11
      Finally, the family’s DFCS case manager testified that, prior to the incident

involving law enforcement in December 2018, both parents submitted negative drug

screens. Indeed, when the case manager arrived after law enforcement on the day in

question, the mother had already been taken to the hospital, but he met with Keller

and the children. Keller told the case manager that he wanted his wife to get clean

again and that he had photographic evidence of her drug use. Keller called DFCS to

the house in January, just prior to the mother entering the detox program, because he

believed that she was under the influence of drugs.

      At the conclusion of the hearing, the juvenile court found that the children were

dependent as to Keller because it believed he knew or should have known that the

mother was continuing to use drugs after returning from the treatment program in

January. Nevertheless, the court elected to keep the children in the home with Keller

until a final dispositional hearing could be held, stating on the record that in the time

between January 2019, and the date of the hearing, “the children have not suffered

actual harm in those couple of months[.]” In the order issued by the trial court, the

children were found dependent as defined by OCGA § 15-11-2 (22).

      Notably, even a temporary loss of custody is not authorized unless there is clear

and convincing evidence that the dependency “resulted from unfitness on the part of

                                           12
the parent, that is, either intentional or unintentional misconduct resulting in the abuse

or neglect of the child or by what is tantamount to physical or mental incapability to

care for the child.”6 Thus, only under compelling circumstances that are found to exist

by such clear and convincing proof may a court sever, even temporarily, the

parent-child custodial relationship.7 This is because “the right to the custody and

control of one’s child is a fiercely guarded right in our society and in our law.”8

Indeed, as our Supreme Court recently emphasized, the right of familial relations is

“among the inherent rights that are derived from the law of nature.”9 And because of



      6
       In the Interest of A. J. H., 325 Ga. App. 848, 852 (755 SE2d 241) (2014)
(punctuation omitted); accord In the Interest of C. R., 292 Ga. App. 346, 351 (2) (665
SE2d 39) (2008).
      7
        In the Interest of A. J. H., 325 Ga. App. at 852; accord In the Interest of H.
S., 285 Ga. App. 839, 841 (648 SE2d 143) (2007); In the Interest of A. J. I., 277 Ga.
App. 226, 227 (626 SE2d 195) (2006); In the Interest of S. J., 270 Ga. App. 598, 599
(607 SE2d 225) (2004).
      8
         In the Interest of H. S., 285 Ga. App. at 843-44; accord In the Interest of A.
J. I., 277 Ga. App. at 230.
      9
        Patten v. Ardis, 304 Ga. 140, 141 (2) (816 SE2d 633) (2018); accord Sloan
v. Jones, 130 Ga. 836, 847 (62 S.E. 21) (1908), superseded by statute on other grounds
as recognized by Proctor v. Proctor, 164 Ga. 721 (139 S.E. 531) (1927); Moore v.
Dozier, 128 Ga. 90, 93-94 (57 S.E. 110) (1907); see generally In the Interest of R. B.,
346 Ga. App. 564, 571-76 (816 SE2d 706) (2018) (Dillard, C.J., concurring fully and
specially).

                                           13
the sacred right at stake in custody proceedings, generally, the record must contain

evidence of present dependency, not merely past or potential future dependency.10

Finally, the party bringing the petition alleging dependency carries the burden of

proof, not the parent from whose custody the child will be removed.11

       Under OCGA § 15-11-2 (22) a “dependent child” is one who “[h]as been

abused or neglected and is in need of the protection of the court; . . .[h]as been placed

for care or adoption in violation of law; or . . . [i]s without his or her parent, guardian,

or legal custodian.”12 Here, the juvenile court found that La. K. and Lo. K. had been

abused and neglected. “Neglect” is defined as, inter alia, “[t]he failure to provide a

child with adequate supervision necessary for such child’s well-being[.]”13 “Abuse”

is defined as “[a]ny nonaccidental physical injury . . . ; . . . [e]motional abuse; . . .

[s]exual abuse or sexual exploitation; . . . [p]renatal abuse; or . . . [t]he commission



       10
         In the Interest of A. J. H., 325 Ga. App. at 852; accord In the Interest of R.
S. T., 323 Ga. App. 860, 863 (748 SE2d 498) (2013).
       11
         In the Interest of T. Y., 350Ga. App. at 558; see OCGA § 15-11-180 (“The
petitioner shall have the burden of proving the allegations of a dependency petition
by clear and convincing evidence.”).
       12
            OCGA § 15-11-2 (22) (A)-(C).
       13
            OCGA § 15-11-22 (48) (B).

                                            14
of an act of family violence . . . in the presence of a child.”14 Moreover, a finding of

parental unfitness is “essential to support an adjudication of present dependency.”15

And in this respect, “unfitness” refers to “intentional or unintentional misconduct

resulting in the abuse or neglect of the child or by what is tantamount to physical or

mental incapability to care for the child.”16

      Here, the trial court indicated that there was no evidence the children had been

harmed by the father’s actions between January 2019, and the time of the hearing on

March 29, 2019. Indeed, the undisputed testimony was that since Keller’s required-

employment program had been successfully completed, he was working from home

and had not left the children alone with their mother. And even prior to this time,

there was no evidence of any harm suffered by the children while in the mother’s care




      14
           OCGA § 15-11-22 (2) (A)-(E).
      15
        In the Interest of H. B., 346 Ga. App. 163, 165 (816 SE2d 313) (2018);
accord In the Interest of E. N. R., 323 Ga. App. 815, 816 (748 SE2d 293) (2013).
      16
         In the Interest of H. B., 346 Ga. App. at 165 (punctuation omitted); accord
In the Interest of G. R. B., 330 Ga. App. 693, 700-01 (769 SE2d 119) (2015).

                                          15
since her return from a detox program in January, even if she continued to use

drugs—which we, of course, in no way condone.17

       Considering the foregoing, including the fact that the juvenile court elected to

keep the children in Keller’s custody at least temporarily, the court lacked clear and

convincing evidence that the children were presently deprived as to Keller. As we

have previously explained, when a juvenile court is faced with a petition to find a

child dependent, such a petition is “brought on behalf of the child and it is the child’s

welfare and not who is responsible for the conditions which amount to [dependency]

that is the issue.”18 Indeed, the definition of “dependent” focuses upon the child’s




       17
          See In the Interest of M. L. C., 249 Ga. App. 435, 439 (2) (548 SE2d 137)
(2001) (reversing finding of deprivation when, despite “the mother’s abuse of
prescription drugs or the father’s use of marijuana, the evidence does not clearly and
convincingly establish that [the child] is deprived” when “it is uncontroverted that the
parents, despite their problems, have taken care of [the child]”). Because the mother
is not a party to this appeal, and the trial court’s findings as to her necessarily are not
challenged, we do not address the appropriateness or inappropriateness of the trial
court’s finding of dependency or adjudication as to the mother except to the extent
that any of these findings reflect upon Keller.
       18
          In the Interest of G. R. B., 330 Ga. App. at 700 (emphasis supplied)
(punctuation omitted); accord In the Interest of A. J. H., 325 Ga. App. at 851; In the
Interest of D. Q., 307 Ga. App. 121, 124 (704 SE2d 444) (2010).

                                            16
needs and situation.19 Thus, the record before the deciding court must contain

evidence of present dependency, not merely past or potential future dependency.20

      And here, even viewing the juvenile court’s order in the light most favorable

to its judgment, DCFS failed to demonstrate present harm to the children by Keller,

and thus clear and convincing evidence of dependency was not established when the

court conducted the hearing, notwithstanding whatever may have occurred after the

order issued.21 Accordingly, for all these reasons, we reverse the juvenile court’s


      19
         See OCGA § 15-11-2 (22) (defining a “dependent child” as one who “[h]as
been abused or neglected and is in need of the protection of the court; . . .[h]as been
placed for care or adoption in violation of law; or . . . [i]s without his or her parent,
guardian, or legal custodian”); see also In the Interest of G. R. B., 330 Ga. App. at
700 (“Indeed, the definition of ‘deprived’ focuses ‘upon the needs of the child
regardless of parental fault.’”) (relying upon former OCGA § 15-11-2 (8) (A), which
defined a “deprived” child as one “without proper parental care or control,
subsistence, education as required by law, or other care or control necessary for the
child’s physical, mental, or emotional health or morals”).
      20
         In the Interest of A. B., 350 Ga. App. 575, 578 (2) (829 SE2d 842) (2019)
(physical precedent only); In the Interest of T. Y., 350 Ga. App. at 559; In the Interest
of H. B., 346 Ga. App. at 165.
      21
         See In the Interest of A. J., 325 Ga. App. 848, 853 (755 SE2d 241) (2014)
(“While we cannot say that the facts in this case would never merit a finding of
deprivation, under these circumstances, where the Petitioners have failed to
demonstrate harm to the child, clear and convincing evidence of deprivation has not
been established.” (punctuation omitted)). Cf. In the Interest of A. B., 350 Ga. App.
at 578 (2)(physical precedent only) (“[E]vidence before the juvenile court showed
that the mother was mentally and economically unstable, lacked stable housing,

                                           17
order finding the children were dependent as to Keller as of April 28, 2019, nunc pro

tunc to March 29, 2019.

      Judgment reversed. Gobeil and Hodges, JJ., concur.




abused illegal drugs, and actually abandoned her child. This record was sufficient to
support the court’s determination that at the time of the hearing, and by clear and
convincing evidence, the mother was unfit in that she committed intentional or
unintentional misconduct resulting in the abuse or neglect of the child or by what is
tantamount to physical or mental incapability to care for the child. This record was
also sufficient to support the juvenile court’s determination that at the time of the
hearing, and by clear and convincing evidence, the child was dependent as a result
of the mother’s unfitness and abandonment.” (emphasis supplied) (citations &
punctuation omitted)).

                                         18